 
 
IV 
108th CONGRESS
2d Session
H. RES. 746 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Dingell (for himself, Mr. Weldon of Pennsylvania, Mr. Bass, Mr. Castle, Mr. Greenwood, Mr. Boehlert, Mr. Shays, Mr. Gilchrest, Mr. Rahall, Mr. Grijalva, Mr. George Miller of California, Mr. Udall of New Mexico, and Mr. Udall of Colorado) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Honoring the 40th Anniversary of the Wilderness Act. 
 
Whereas September 3, 2004, will mark the 40th Anniversary of the enactment of the Wilderness Act (16 U.S.C. 1131et seq.), which gave to the people of the United States an enduring resource of natural heritage as part of the National Wilderness Preservation System; 
Whereas great American writers such as Ralph Waldo Emerson, Henry David Thoreau, George Perkins Marsh, and John Muir joined poets like William Cullen Bryant, and painters such as Thomas Cole, Frederic Church, Albert Bierstadt, and Thomas Moran to define the United States’ distinct cultural value of wild nature and unique concept of wilderness; 
Whereas national leaders such as President Theodore Roosevelt reveled in outdoor pursuits and sought diligently to preserve those opportunities for molding individual character, shaping a nation’s destiny, striving for balance, and ensuring the wisest use of natural resources, to provide the greatest good for the greatest many; 
Whereas luminaries in the conservation movement, such as scientist Aldo Leopold, forester Bob Marshall, writer Howard Zahniser, teacher Sigurd Olson, biologists Olaus and Adolph Murie, and conservationist David Brower believed that the people of the United States could have the boldness to project into the eternity of the future some of the wilderness that has come from the eternity of the past; 
Whereas Senator Hubert H. Humphrey, a Democrat from Minnesota, and Representative John Saylor, a Republican from Pennsylvania, originally introduced the legislation with strong bipartisan support in both bodies of Congress; 
Whereas with the help of their colleagues, Senator Humphrey and Representative Saylor toiled 8 years to secure nearly unanimous passage of the legislation, 78 to 8 in the Senate, and 373 to 1 in the House of Representatives; 
Whereas President John F. Kennedy, who came into office in 1961 with enactment of wilderness legislation part of his administration’s agenda, was assassinated before he could sign a bill into law; 
Whereas 4 wilderness champions, Aldo Leopold, Olaus Murie, Bob Marshall, and Howard Zahniser, sadly, also passed away before seeing the fruits of their labors ratified by Congress and sent to the President; 
Whereas President Lyndon B. Johnson signed into law the Wilderness Act in the Rose Garden on September 3, 1964, establishing a system of wilderness heritage as President Kennedy and the conservation community had so ardently envisioned and eloquently articulated; 
Whereas now, as a consequence of wide popular support, the people of the United States have a system of places wild and free for the permanent good of the whole people of this great Nation; 
Whereas over the past 40 years the system for protecting an enduring resource of wilderness has been built upon by subsequent Presidents, successive leaders of Congress, and experts in the land managing agencies within the Departments of the Interior and Agriculture; 
Whereas today that system is 10 times larger than when first established; 
Whereas the Wilderness Act instituted an unambiguous national policy to recognize the natural heritage of the United States as a resource of value and to protect that wilderness for future generations to use and enjoy as previous and current generations have had the opportunity to do; 
Whereas since 1964, when the first 9,000,000 acres of wilderness were included by Congress, more than 110 additional laws have been passed to build the National Wilderness Preservation System to its current size of 106,000,000 acres; 
Whereas wild places protected in perpetuity can currently be found and enjoyed in 44 of the Nation’s 50 States; 
Whereas this wealth of the heritage of the United States can be seen today from Alaska to Florida in over 650 units, from tiny Fire Island in New York's Long Island Sound and Ohio’s West Sister Island in Lake Erie, to far larger Mojave in eastern California and Idaho’s River of No Return; 
Whereas President Gerald R. Ford stated that the National Wilderness Preservation System serves a basic need of all Americans, even those who may never visit a wilderness area—the preservation of a vital element of our natural heritage and that, wilderness preservation ensures that a central facet of our Nation can still be realized, not just remembered; and 
Whereas President Gerald R. Ford has joined with President Jimmy Carter and more than 90 other prominent United States citizens as honored members of Americans for Wilderness, a committee formed to celebrate this national achievement: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the 40th Anniversary of the Wilderness Act (16 U.S.C. 1131 et seq.); 
(2)recognizes and applauds the extraordinary work of the individuals and organizations involved in building the National Wilderness Preservation System; and  
(3)is grateful for the tremendous asset the United States has been able to pass along as a gift to future people of the United States. 
 
